Exhibit 23.1 Heaton & Company, PLLC 240 North East Promontory, Suite 200 Farmington, Utah 84025 Kristofer Heaton, CPA William R. Denney, CPA CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors Unicobe Corp. Serdike 17A, ap. 37 Sofia, Bulgaria, 1000 We hereby consent to the incorporation of our report dated September 3, 2015, with respect to the financial statements of Unicobe Corp. for the years ended June 30, 2015 and 2014, in the Registration Statement of Unicobe Corp. on Form S-1/A Amendment No. 1 to be filed on or about November 10, 2015.We also consent to the use of our name and the references to us included in the Registration Statement. /s/ Heaton & Company, PLLC Heaton & Company, PLLC Farmington, Utah November 10, 2015 240 N. East Promontory Suite 200 Farmington, Utah (T) 801.218.3523 heatoncpas.com
